Citation Nr: 0315072	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the cervical spine with limitation of motion, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the disability evaluation for residuals 
of a fracture of the cervical spine with limitation of motion 
to 30 percent.  

The RO, in the July 2000 rating decision, denied the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU).  In January 2001, the veteran 
expressed disagreement with the rating decision.  The RO has 
not issued a statement of the case pertaining to the issue of 
TDIU in response to the notice of disagreement, and the issue 
is further addressed in the remand portion below.  The Board 
finds that the issue of entitlement to extraschedular 
consideration for residuals of a fracture of the cervical 
spine with limitation of motion, currently rated as 30 
percent disabling, is inextricably intertwined with the issue 
of TDIU and will be held in abeyance pending the remand.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in September 2002.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  Residuals of a cervical spine fracture are manifested by 
limitation of motion and neurological deficit.  

2.  Residuals of a cervical spine fracture with neurological 
deficit of the left upper extremity are moderate.  

3.  Residuals of a cervical spine fracture with neurological 
deficit of the right upper extremity are moderate.  

4.  Residuals of a cervical spine fracture with neurological 
deficit of the lower left extremity are mild.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the cervical spine with severe 
limitation of motion are 30 percent disabling.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (2002).  

2.  Residuals of a cervical spine fracture with neurological 
deficit in the upper left extremity are 30 percent disabling.  
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 8510 (2002).  

3.  Residuals of a cervical spine fracture with neurological 
deficit in the upper right extremity are 40 percent 
disabling.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 8510 (2002).  

4.  Residuals of a cervical spine fracture with neurological 
deficit in the lower left extremity are 10 percent disabling.  
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in June 2000, the veteran reported that he 
was employed as an auto mechanic.  On examination, there was 
mild tenderness and spasm of the muscles of the cervical 
spine.  Forward flexion was from 0 to 20 degrees.  Extension 
was from 0 to 10 degrees.  Lateral rotation was from 0 to 15 
degrees.  Bilateral rotation was from 0 to 15 degrees.  The 
examiner noted that there was demonstrated weakness of the 
biceps of 4+/5 in the left upper extremity.  A report of a 
computerized tomography (CT) scan reflects that the veteran 
was status post posterior fusion of the C2 arch to the lamina 
of C3 and C4; surgical wires were noted.  The impressions 
were C6 radiculopathy proved clinically with evidence of mild 
fatigability of the left upper extremity secondary to 
cervical disc disease and cervical sprain and strain.  The 
examiner noted that the veteran was prone for exacerbation of 
the disorders.  He stated that it was not possible for him to 
predict the amount of dysfunction in the future.  

VA outpatient treatment records, dated in February 2001, 
reflect the veteran's complaint of constant neck pain and 
numbness radiating to the left arm.  The record of treatment 
notes that electromyography (EMG) showed evidence of 
bilateral cervical radiculopathies, chronic, without evidence 
of denervation.  It was noted to be mild to moderate, 
affecting mostly C5 and C6 on the left, C7 equivocally on the 
left, C7 most prominently on the right, and C5 and C6 to a 
lesser extent.  A CT scan and saggital coronal oblique 
reconstruction of the cervical spine showed status post 
fusion of the C2 arch to the laminae of C3 and C4 with 
surgical wires.  Moderate neural foraminal narrowing at the 
left C4 to C5 and bilaterally at C5 to C6, and mild neural 
foraminal narrowing on the left at C6 to C7 was noted.  
Sensory system was noted to be decreased over the whole left 
side, except for the face.  Muscle strength in the left upper 
extremity was 5/5.  The examiner stated that testing was 
complicated by pain, noting that strength appeared full.  
There was positive ankle reflex.  There was no localized 
tenderness of the spine and no paraspinal muscle spasm.  The 
impression was cervical spondylosis, status post fusion of C2 
arch to lamina of C3 and C4.  

On VA examination in January 2002, the veteran complained of 
chronic pain in the neck region with pain, numbness, and 
weakness radiating down the left upper extremity.  The pain 
and weakness were noted to be more prominent towards the end 
of the day.  Range of motion demonstrated forward flexion 
from 0 to 15 degrees.  Extension was from 0 to 10 degrees.  
Lateral rotation was from 0 to 15 degrees, bilaterally.  
Lateral flexion was from 0 to 15 degrees, bilaterally.  There 
were moderate spasms noted in the paraspinal muscles of the 
cervical spine.  His left arm demonstrated decreased pinprick 
sensation at the C6 dermal pattern.  He had depressed 
brachioradialis reflex, as well as weakness of the left 
biceps and triceps.  

The impression was cervical fracture status post wiring 
associated with spasms and cervical radiculopathy secondary 
to a fracture of the cervical spine.  The examiner noted a 
moderate degree of fatigability of the left upper extremity, 
particularly after repetitive activities.  There was no 
evidence of incoordination.  The examiner noted that the 
veteran was prone for moderate fatigability as a result of 
the neck condition, due to the chronic nature of the pain.  
The examiner stated that it was not possible to predict the 
amount of dysfunction in the future.  

In June 2002, magnetic resonance imaging (MRI) of the 
cervical spine demonstrated cervical vertebral bodies showing 
reversal of the normal lordosis from C2 throughout C5 with no 
suspicious marrow signal abnormalities, but prominent 
discogenic endplate changes at the inferior endplate of C5.  
A posterior laminectomy through C2 and C3 was noted.  The 
cerebellar tonsils were normally positioned.  The cervical 
spinal cord showed no morphologic or signal abnormalities.  
C2 to C3 and C3 to C4 showed no significant disc pathology or 
central or neural foraminal stenosis.  C4 to 5 showed a 
small, annular bulge with bilateral uncovertebral hypertrophy 
causing mild effacement of the ventral thecal sac without 
deforming the spinal cord.  The uncovertebral hypertrophy 
resulted in moderate left, and mild to moderate right, neural 
foraminal stenosis.  C5 to C6 showed spondylotic annular 
bulging and uncovertebral and facet hypertrophy.  The neural 
foramina were moderately narrow, bilaterally.  The central 
canal showed moderate stenosis without deformity of the 
spinal cord.  C6 to C7 showed uncovertebral hypertrophy with 
mild neural foraminal narrowing.  The C7 to T1 level showed a 
small annular bulge effacing the ventral thecal sac.  Facet 
hypertrophy was demonstrated without significant effect on 
the neural elements.  The impression was multi-level 
spondylotic and degenerative changes.  No disc herniations 
were noted to be demonstrated.  

At a personal hearing before the undersigned Veterans Law 
Judge in September 2002, the veteran testified that he had 
constant neck pain and that the muscles in his neck tensed 
up.  Transcript at 3 & 15 (September 2002).  He stated that 
he slept with his head elevated, and indicated that he was 
unable to work as an auto mechanic because of his neck.  Id. 
at 8-10.  He testified that he was right handed.  Id. at 16.  
He stated that he had pins and needles in his left and right 
extremities.  Id. at 16-17.  He testified that he had been on 
bed rest for months at a time.  Id. at 19.  The veteran's 
spouse testified that he constantly dropped things out of his 
hands and could not sit for two hours.  Id. at 20.  The 
veteran stated that he had no problem with the surgical scar 
related to his neck disability.  Id. at 13.  

On VA examination in May 2003, the veteran's predominant 
symptoms were noted to be chronic pain in the cervical spine 
region with radicular pain down the left upper extremity.  
Tenderness and spasms of the cervical spine were noted to be 
moderate to severe.  Range of motion testing revealed forward 
flexion from 0 to 20 degrees, lateral rotation from 0 to 15 
degrees, bilaterally, and lateral flexion from 0 to 15 
degrees, bilaterally.  Neurological examination demonstrated 
a depressed left brachioradialis reflex with biceps of 4+/5, 
with some sensory decreased pinprick in the C6 to C7 
dermatomal pattern of the left upper extremity.  The examiner 
noted that MRI of the cervical spine in April 2003 showed 
retrolithesis of C5 to C6 herniated disc and moderate "AP" 
spinal and severe bilateral neurocanals at C4 to C5.  The 
examiner noted moderate "AP" stenosis and bilateral neuro 
foramen stenosis at C5 to C6.  Post surgical changes were 
noted at C2 to C3, and C3 to C4.  The impression was 
significant spinal disease, with moderate to severe 
fatigability based upon chronic pain.  The examiner stated 
that the veteran clearly had a moderate degree of 
fatigability of the left upper extremity based upon the 
cervical radiculopathy that was confirmed by EMG and nerve 
conduction study.  No evidence of incoordination was noted.  
The veteran was noted to be prone for progression of his 
symptoms.  The examiner stated that it was not possible for 
him to predict the amount of dysfunction in the future.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Under the old criteria, the Rating Schedule provided a 
noncompensable evaluation for intervertebral disc syndrome 
when post-operative, a 10 percent evaluation when cured, 10 
percent a 20 percent evaluation when mild and characterized 
by recurring attacks, a 40 percent evaluation when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent evaluation when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a Diagnostic Code 5293 (2002).  

Under the revised criteria, effective September 23, 2002, a 
60 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  

A rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 
should be applied to a veteran's cervical spine disability 
under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a compensable rating for limitation of 
motion of the cervical spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See note 
preceding Diagnostic Code 8510.  

Mild incomplete paralysis of the upper radicular group of the 
major extremity warrants a 20 percent rating; moderate 
incomplete paralysis of the upper radicular group warrants a 
40 percent rating for the major extremity and 30 percent for 
the minor extremity; severe incomplete paralysis of the upper 
radicular group warrants a 50 percent rating for the major 
extremity and 40 percent for the minor extremity.  With 
complete paralysis of the upper radicular group, which 
warrants a 70 percent rating for the major extremity and 60 
percent for the minor extremity, all shoulder and elbow 
movements are lost or severely affected, with hand and wrist 
movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 
8510.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520. General rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.

Diagnostic Code 5285 provides a 100 percent disability rating 
for residuals of fracture of vertebra where there is cord 
involvement and the claimant is bedridden or requires long 
leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the July 2000 rating decision of the reasons 
and bases for the decision on his claim.  He was further 
notified of this information in the May 2001 statement of the 
case and in the March 2002 supplemental statement of the 
case.   The Board concludes that the discussions in the July 
2000 rating decision and in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In March 2003, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
Veterans Law Judge.  The actions of the Veterans Law Judge at 
the hearing complied with 38 C.F.R. § 3.103.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

The veteran's residuals of a fracture of the cervical spine 
with limitation of motion are currently rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  He asserts that a higher evaluation is 
warranted.  We agree.  

The RO assigned evaluations that only contemplated limitation 
of motion; however, it is clear that the veteran has 
neurological deficits, as well.  This allows the veteran's 
disability to be rated under Diagnostic Code 5293 or 5290, 
with a separate evaluation for neurologic impairment.  
Although there have been recent changes to Diagnostic Code 
5293, nothing previously prohibited separate evaluations for 
neurologic deficit in association with a disability of the 
spine.  The concept that a veteran with severe limitation of 
motion of the cervical spine with accompanying neurological 
deficits should be rated equal to a veteran with only severe 
limitation of motion of the cervical spine without 
neurological deficits runs afoul of the rating criteria.  In 
this case, it is in the veteran's best interest to rate 
limitation of motion and neurological deficits separately, as 
this evaluation process will exceed the maximum schedular 
evaluation under the old or new criteria of Diagnostic Code 
5293.  We do not further address Diagnostic Code 5293 except 
to establish that we would have rated his disability under 
Diagnostic 5293 as pronounced.  

Diagnostic Code 5290

The evidence shows that the veteran has severe limitation of 
the cervical spine.  For example, on VA examination in June 
2000, extension was from 0 to 10 degrees and rotation was 
from 0 to 15 degrees.  In January 2002, extension was from 0 
to 10 degrees and rotation was from 0 to 15 degrees.  Thus, 
the Board finds that a 30 percent evaluation is warranted 
under Diagnostic Code 5290 for residuals of a fracture of the 
cervical spine with severe limitation of motion.  This is the 
maximum schedular evaluation under Diagnostic Code 5290.  The 
evaluation is equal to favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  Although the veteran has had 
surgery, neither the medical evidence nor his statements 
establish that he has ankylosis at an unfavorable angle.  
Therefore, further consideration of the ankylosis code is not 
warranted.  

Diagnostic Code 8510

Initially, the Board notes that the veteran is right handed.  
Ratings under Diagnostic Code 8510 are determined based on 
whether the affected extremity is major or minor.  

Upper left extremity

The evidence establishes that the veteran has moderate 
neurological deficit of the upper left extremity.  The June 
2000 VA examination report reflects that there was weakness 
in the left biceps.  In February 2001, bilateral cervical 
radculopathies were noted to be mild to moderate.  On VA 
examination in January 2002, there was weakening of the left 
biceps and triceps, depressed brachioradialis reflex, and 
decreased pinprick sensation at the C6 dermal pattern.  The 
examiner specifically stated that there was a moderate degree 
of fatigability of the left upper extremity.  The June 2002 
and May 2003 VA examiners stated that there was moderate left 
neural foraminal stenosis.  Thus, a 30 percent evaluation is 
warranted under Diagnostic Code 8510.  

Upper right extremity

The evidence shows that the veteran has moderate neurological 
deficit of the right upper extremity.  As noted above, in 
February 2001, bilateral cervical radiculopathies were noted 
to be mild to moderate.  In June 2002, mild to moderate right 
neural foraminal stenosis was noted.  Thus, a 40 percent 
disability evaluation is warranted under Diagnostic Code 
8510.  

Bilateral evaluations in excess of 30 percent and 40 percent, 
respectively, are not warranted.  The veteran's own testimony 
is credible and establishes that he has remaining function in 
each upper extremity, and thus, he has established that he 
does not have complete paralysis.  Further, the testimony and 
the medical evidence are relatively consistent.  That is, the 
evidence establishes fatigability, pain, and sensory 
deficits.  Such findings and testimony establish no more than 
moderate neuropathy.  

Diagnostic code 8520

Lower left extremity

The evidence shows that the veteran has mild neurologic 
deficit of the lower left extremity.  In February 2001, 
sensory system was noted to be decreased over the whole left 
side.  The veteran testified that he had the feeling of pins 
and needles in his lower left extremity.  Based on the whole 
of the record, the Board finds that the evidence is in favor 
of the claim.  Therefore, a 10 percent evaluation for 
residuals the lower left lower extremity is warranted.  

An evaluation in excess of 10 percent is not warranted.  The 
veteran retains the ability to work and use the extremity, 
and thus, neither complete nor severe paralysis (neuropathy) 
is present.  His testimony and the medical evidence tend to 
establish that the deficit is primarily sensory.  As such, 
when rating by analogy, the disorder, as stated by the 
veteran, is indicative of no more than mild neuropathy.  
38 C.F.R. §§ 4.123, 4.124.  

Diagnostic Code 5285

The Board has considered the provisions of Diagnostic Code 
5285.  The veteran, however, is not bed ridden, does not have 
cord involvement, and does not require long leg braces or a 
neck brace (jury mast).  Further, repeated testing has not 
disclosed a "vertebral body" deformity.  Therefore, the 
condition is best rated on limitation of motion and 
neurological deficits as suggested when here is "lesser 
involvements."  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.


ORDER

An evaluation in excess of 30 percent for limitation of 
motion under Diagnostic Code 5290 is denied.  

A 40 percent evaluation for moderate impairment of the right 
upper extremity is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent evaluation for moderate impairment of the left 
upper extremity is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A 10 percent evaluation for mild impairment of the lower left 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

In January 2001, the veteran filed a notice of disagreement 
with respect to the July 2000 rating decision, which denied 
TDIU.  The RO has not issued a statement of the case in 
response to the notice of disagreement, and the issue must be 
remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105(West 1991); see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process) see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

In addition, by letter received in February 2002, the 
veteran's attorney indicated that the veteran had applied for 
Social Security Administration (SSA) disability benefits.  
The SSA records have not been associated with the claims 
file.  

Accordingly, this matter is remanded for the following:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The RO should issue a statement of the 
case on the issue of entitlement to TDIU.  

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
must be issued.

4.  The veteran is informed that he is 
under an obligation to submit evidence 
of in support of his claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



